As filed with the Securities and Exchange Commission onJune 2, 2017 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 2,537 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 2,541 x VANECK VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) 666 Third Avenue, 9th Floor New York, New York 10017  (Address of Principal Executive Offices)  (212) 293-2000 Registrant’s Telephone Number Jonathan R. Simon, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 666 Third Avenue, 9th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Stuart M. Strauss, Esq. Dechert LLP 1095 Avenue of the Americas New York, New York 10036 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) x On June 16, 2017 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: x This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of the Trust’s Post-Effective Amendment No.2,416 to its Registration Statement untilJune 16, 2017. Parts A, B and C of Registrant’s Post-Effective Amendment No.2,416 under the Securities Act of 1933 and No.2,420 under the Investment Company Act of 1940, filed onNovember 4, 2016,are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and hasduly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the2ndday ofJune2017. VANECK VECTORS ETF TRUST By: /s/ Jonathan R. Simon Name: Jonathan R. Simon Title: Senior Vice President, Secretaryand Chief Legal Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ David H. Chow* Trustee June 2, 2017 David H. Chow /s/ R. Alastair Short* Trustee June 2, 2017 R. Alastair Short /s/ Peter J. Sidebottom* Trustee June 2, 2017 Peter J. Sidebottom /s/ Richard D. Stamberger* Trustee June 2, 2017 Richard D. Stamberger /s/ Jan F. van Eck* President, Chief Executive Officer and Trustee June 2, 2017 Jan F. van Eck /s/John J. Crimmins* Vice President, Treasurer, Chief Financial Officer and Principal Accounting Officer June 2, 2017 John J. Crimmins *By: /s/ Jonathan R. Simon Jonathan R. Simon Attorney‑in‑Fact
